Citation Nr: 0118319	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
post-concussion currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a a February 2000 rating decision by a 
Department of Veteran's Affairs (VA) regional office (RO) in 
Reno, Nevada.  The rating decision granted an increased 
evaluation for post-concussion headaches from zero to 10 
percent and denied an increased evaluation for tinnitus in 
excess of 10 percent.  The veteran filed a timely notice of 
disagreement in April 2000.  The RO issued a statement of the 
case in May 2000.  The veteran filed a timely substantive 
appeal in June 2000, which is currently before the Board.

Service connection for post-concussion headaches and tinnitus 
was originally granted by a rating decision dated in January 
1979.  At that time the RO rated the tinnitus as 10 percent 
disabling and the post-concussion headaches as 
noncompensable.  The veteran did not appeal the January 1979 
rating decision.  The veteran opened a claim for an increased 
evaluation for tinnitus in January 1991.  The claim was 
denied by rating decision dated in April 1991.  The veteran 
did not appeal the April 1991 rating decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's symptoms of brain syndrome are manifested 
by ringing in the ears, headaches with slight nausea on 
occasion, anger, irritability, decreased frustration 
tolerance, decreased ability to concentrate, and a loss of 
equilibrium.

4.  The veteran does not have dementia; he does not 
experience delusions or psychotic hallucinations.  His 
thought processes and communication are adequate.

5.  The veteran has not been hospitalized frequently or for 
long periods of time due to his tinnitus or post-concussion 
headaches.  The veteran's tinnitus and post-concussion 
headaches have not markedly interfered with his ability to 
perform his job or retain his employment as a backstage 
technician.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.87, 
Diagnostic Codes 6260 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for headaches, post-concussion, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8045 and App. B, § 9304 
(2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board finds that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (hereafter the VCAA).  
In this regard, there is no indication of the existence of 
any outstanding Federal government or other record that could 
substantiate the claim for an increased rating for post-
concussion headaches and an increased rating for tinnitus.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how the responsibilities for developing the record are to be 
divided, is moot.  The veteran has been provided with three 
recent VA examinations.  He has been advised of the rating 
criteria and of the results of the evaluations in the 
statement of the case and supplemental statement of the case.  
These communications clearly advise the veteran of the 
evidence needed to substantiate a claim for an increased 
rating.

VA outpatient records demonstrate that the veteran sought 
treatment for various conditions, including his tinnitus and 
pain management of his post-concussion headaches.  In 
November 1997 the veteran complained of tinnitus and 
occasional headaches with an onset of three weeks.  The 
medical history also indicates that the veteran had 
experienced blackouts with his head injury.  The last 
blackout was two years ago.  There was no loss of bowel or 
bladder control.   Valium provided some relief.  The 
headaches come in "runners;" the last one was six weeks 
prior.  They are bitemporal.  Nausea was present, but no 
increase in photophobia.  The headaches respond to 
biofeedback.  There was no aura.  The tinnitus was bilateral, 
high pitched and constant.  The veteran had not had magnetic 
resonance imaging (MRI) or a CT scan.  The impression was 
muscle tension headache.  The veteran returned for medication 
in April 1998.  The veteran also presented in May 1999, 
giving a history of chronic tinnitus, chronic headaches and 
other unrelated conditions.  The pertinent diagnoses were 
chronic tinnitus and chronic headaches.

The veteran underwent a VA examination in May 1998.  The 
medical history stated the veteran was in the Marines from 
1975 to 1977, serving in the infantry.  He was also involved 
with the armory, teaching gunnery and was exposed to 
explosives.  The history further indicates that the veteran 
sometimes wore ear protection.  In 1976 the veteran tripped 
and hit his head, rendering him unconscious.  He was treated 
at the infirmary and stayed on sick leave for a least one 
week.  During the week on sick leave he began having 
headaches and ringing in the ears and has had both ever 
since.  He also had frequent blackouts between 1976 and 1993, 
lasting for several minutes at a time, but has not had any 
for the last five years.  He takes Valium for the headaches, 
but not during work hours.  Both the ringing in the ears and 
the headaches have worsened over the last four years.  The 
headaches become severe 2-3 times per week and last all day.  
The headaches are sometimes accompanied by nausea.  They 
usually go away when he goes to sleep.  The ringing in the 
ears keeps him awake at night.  He has to go to sleep with 
the radio on so that it will drown out the ringing.

The physical examination revealed a very faint 2 centimeter 
(cm) scar at the hairline on the left forehead, not visible 
at a conversational distance.  The external ears and the 
canals appeared normal.  There was no mastoid tenderness.  
The left ear drum was thickened in its posterior half; 
visualization of the anterior half was good with light 
reflex.  No perforations were noted.  The right ear drum 
appeared normal.  The examiner found no evidence of active 
ear disease or any infection and noted that the veteran never 
had drainage from his ears, including the time when he was 
originally injured.  The pertinent diagnosis was post-
traumatic headaches and tinnitus.  

The veteran underwent a VA neurological examination in August 
1999.  The medical history depicted the veteran's accident in 
1976.  It was noted that there may have been a brief loss of 
consciousness without amnesia.  Ten stitches were required in 
the left forehead.  After the injury, the veteran developed 
ringing in the ears and headaches in the right temporal area.  
The veteran was placed on light duty due to several 
'blackouts.'  He could not recall what type of medication he 
was given following the accident.  His injury resulted in an 
early medical discharge.  The ringing in the ears is constant 
and bilateral.  The intensity may shift from one ear to the 
other.  It was noted that the veteran had a marked reduction 
in acuity at the 8,000 decibel level while he was in the 
service.  The examiner also noted that the veteran had been 
exposed to heavy artillery noise and may have suffered 
acoustic trauma.  Six to eight months prior to the exam, the 
veteran was fitted with hearing aids.  He was not yet 
accustomed to wearing the aids because the amplification 
setting was not yet correct.  There has been no change in the 
frequency or severity of the headaches since 1976.  The 
veteran does not have syncopal episodes with the exception of 
several that he had over the span of one month two years ago.  
The headaches occur four to five times per month, each 
lasting about 15 minutes.  One to two headaches will last all 
day; they will go away once the veteran goes to sleep and do 
not recur when he awakes the next morning.    He is not 
awakened by headaches during the night.  The headaches begin 
in the right temporal area and spreads gradually.  It does 
not feel like an icepick; it feels like a blunt instrument 
that penetrates across the inside of his head to the opposite 
temporal.  The pain is non throbbing.  The veteran 
experiences some slight visual distortion but does not have 
frank diplopia or scintillating scotoma.  Occasionally he 
will experience slight nausea.  At times the headaches are 
prostrating and at other times, the veteran will work through 
his headache while at work.  The primary medication is 
Valium; other medications cause burning in the veteran's 
stomach.  An electroencephalogram (EEG)done in 1978 was 
interpreted as normal.  A nuclear medicine brain scan was 
also interpreted as normal.  An electronystagmogram 
demonstrated right beading nystagmus with cahloricstimulation 
in the external ear canal.

The physical examination revealed an incisional scar of the 
left forehead.  The veteran was alert without aphasia.  
Cranial nerves II-XII were within normal limits.  
Confrontation examination of the visual fields and 
extraocular movements were normal.  Facial strength was 
normal.  The lower cranial nerves were intact.  Gait was 
normal on motor testing.  Romberg test was negative.  There 
was no pronator sign.  Muscle stretch reflexes were 
symmetrical in the upper and lower extremities.  Strength in 
the upper and lower extremities was similary intact.  Plantar 
responses were flexor.  Cerebellar and fine motor control was 
within normal limits.  Sensation was intact to a screening 
examination including stereoagnosis.  The examiner concluded 
that the neurological examination was within normal limits.  
The impression was posttraumatic headaches, persistent since 
1976.  The examiner opined that, contrary to the veteran's 
belief, the headaches resulted from the 1976 injury, not the 
tinnitus.

The veteran also presented for a VA examination for mental 
disorders in August 1999.  The medical history indicates that 
the veterans service officer, who assisted the veteran in 
reopening his recent claim, placed dementia on the claims 
form.  During the initial interview the veteran stated that 
he was uncomfortable having dementia on his record and stated 
that he did not know what it was, but he was not "crazy."  
The veteran stated his problems were limited to headaches and 
ringing in the ears.  He denied any problems with memory or 
any other cognitive impairments.  The veteran appeared alert, 
well-oriented and pleasant.  His affect was appropriate and 
his mood was unremarkable.  He exhibited a sense of humor.  
He denied depression or anxiety related to his tinnitus and 
headaches.  He has learned to cope with these conditions.  He 
is prescribed Valium for headaches; he believes that Valium 
was prescribed because of his allergy to codeine.  He does 
not take Valium on a regular basis, but only at bedtime when 
he has a severe headache.  He uses it at bedtime because it 
'knocks me out."  The veteran complained that the Valium 
makes him moody and he feels the effects when he wakes up the 
morning after he has taken it.  The veteran works full-time, 
backstage at Harrahs; he enjoys his work and is generally 
happy with his life.  No diagnostic tests were given because 
there was no diagnosis to evaluate.  The veteran appeared to 
be competent to manage his benefit payments in his own best 
interest.  The examiner concluded that in talking with the 
veteran, he seemed well-adjusted, cognitively intact and 
coping well with his chronic tinnitus and headaches.  The 
examiner observed no Axis I or Axis II diagnoses.  The Axis 
III diagnosis was status post head injury 23 years ago, with 
consequent tinnitus and headaches.  Axis IV diagnosis was 
chronic tinnitus and headaches.  Axis V was Global Assessment 
of Functioning (GAF)=90.

The veteran underwent a VA neurological examination and an 
examination for mental disorders in September 2000.  The 
medical history for the neurological examination refers back 
to the history taken in August 1999.  The history further 
relates that following the 1976 head injury the veteran had 
retrograde memory loss, not recalling the fall and 
anterograde memory loss, not remembering being taken to the 
infirmary.  His memory of the injury begins when he had his 
forehead sutured.  On the day of the examination the veteran 
reported that he is headache free when he awakens in the 
morning.  The headaches develop in the mid-afternoon or 
evening.  They occur in a frontal distribution.  The veteran 
feels like the headaches originate from inside his head.  
There is no exertional or positional component.  When he 
experiences a headache at home, he goes to a dark room and 
lies down after taking a Valium to help him go to sleep.  
While at work he is unable to take medication so he works 
through his headaches.  The tinnitus is constant and 
bilateral, but does vary in tone and in volume.  The veteran 
has had several syncopal episodes.  He has lost consciousness 
three times about four years ago; the episodes are similar to 
those he experienced immediately following the head injury.  
The loss of consciousness is preceded by a strange smell.  An 
EEG ruled out seizures as a cause of the loss of 
consciousness.  After a "flurry" of blackouts several years 
ago, the veteran has not had any recently.

The veteran was alert with normal speech and language upon 
physical examination.  Cranial nerves II through XII were 
within normal limits.  Visual fields were full to 
confrontation.  Extraocular movements were intact.  Facial 
strength was normal; palate, jaw and tongue were also normal 
in strength.  Gait was within normal limits.  The veteran was 
able to walk on his toes, on his heels, and in a tandem 
fashion.  There was no pronator drift.  Muscle strength was 
intact in the upper and lower extremities.  Muscle stretch 
reflexes are 2+ and symmetrical.  Plantar responses were 
flexor.  Fine motor and cerebellar control was within normal 
limits.  Screening sensory examination was normal, including 
stereoagnosis.  A MRI was interpreted to show the following: 
(1) consideration of prior punctate peripheral left thalamic 
lacunar infarction in addition to less specific-appearing 
bilateral multipuncate basa ganglia and white matter signal; 
(2) no appreciable frank infarction, discretely enhancing 
mass lesion, mass effect, hydrocephalus, or abnormal 
extraaxial fluid collection overall at present; (3) right 
frontal sinus agenesis, a normal variant; and, (4) minor 
bilateral maxillary and ethmoid sinus mucoperiosteal 
thickening with intranasal soft tissue thickening and mild 
septal deviation present.  Orbit minute views were 
interpreted to reveal no evidence of intraorbital metallic 
density.  The impression from the clinical evaluation was 
posttraumatic headaches and tinnitus, which developed after 
the 1976 head injury.


The veteran had a personal hearing in July 2000.  The veteran 
testified as follows: He has constant tinnitus bilaterally, 
which is high pitched, varied in tone and lasts all day and 
night.  (Transcript (T.) at pg. 1).  The tinnitus develops 
into headaches, which he experiences five to seven times per 
week.  (T. at pg. 1).  He has been provided hearing aids, but 
no longer uses them because the aids magnify everything and 
he suspects the amplification of sound gives him headaches.  
(T. at pg. 2).  He gets cranky and has a hard time 
concentrating because of the headaches.  (T. at pg. 2).  He 
has had words with his co-workers sometimes.  (T. at pg. 5).  
As far as memory goes on the job, the veteran does well, 
although he has trouble with names and addresses.  (T. at pg. 
5).  His employer allows him to lie down.  (T. at pg. 2).  He 
goes to work at 5 p.m. and leaves work at 1 a.m.  (T. at pg. 
5).  After work he goes home and goes to bed; he wakes up at 
7 a.m., but sometimes at 3 a.m.  (T. at pg. 5).  He will snap 
at his wife really bad at home.  (T. at pg. 3).  He will take 
medication and go to a room and lie down.  (T. at pg. 3).  He 
turns up the radio to mask the ringing in his ears, but he 
cannot turn it up too loud or else he will disturb his wife 
and child from sleep.  (T. at pg. 3).  Sometimes he cannot 
mask the tinnitus.  (T. at pg. 6).  He does not get good 
sleep.  (T. at pg. 4).  He takes Valium every night and it 
stays with him a while.  (T. at pg. 4).  The veteran feels 
limited in what he can do at times.  (T. at pg. 4).  He gets 
depressed sometimes.  (T. at pg. 4).  He has made some wrong 
choices due to his symptoms.  (T. at pg. 2).  He can go out 
to movies for recreation because it is dark and the sound 
sometimes drowns out the ringing.  (T. at pg. 4).  His 
balance is gone.  (T. at pg. 6).  He also has hearing loss.  
(T. at pg. 7).  Relief comes from both isolation and 
medication; the medication knocks him out and the isolation 
allows him to relax.  (T. at pg. 5).

The veteran's spouse provided a statement in which she 
describes his condition when he experiences a headache.  She 
states that the veteran is "highly irritable and 
intimidating to be around.  He flies off the handle at the 
slightest provocation, has no patience and is degrading and 
insulting."  She further states that this type of behavior 
is increasing and is "edging towards violence with his his 
explosive temper."  The RO statement is dated in August 
1999.

The veteran underwent a VA examination for mental disorders 
in September 2000.  The mental treatment history reflected 
that the veteran has not been hospitalized for a mental 
health condition.  He is not currently receiving any 
outpatient mental health treatment.  He is taking Diazepam 
for his headaches and reports that the medication is helpful.  
The work history revealed the veteran's active duty service 
in the Marines from 1975 to 1977 and his current employment 
as a backstage technician at Harrah's Casino for the last 19 
years.  The veteran reported that the tinnitus leads to the 
headaches, which lead to difficulties concentrating and 
decreased frustration tolerance.  He also reported that he 
occasionally becomes irritable at work and he has been 
counseled five or six times for rude behavior toward co-
workers, but has not been threatened with termination.  In 
addition to tinnitus and headaches, the veteran has sleep 
apnea.  He underwent surgery for sleep apnea but it has not 
resolved.  The veteran maintains a good relationship with his 
current wife and has a three year old child.  He also 
maintains regular contact with his two children from a 
previous marriage and with his parents and three brothers.  
He has limited contact with others because he maintains a 
busy life with work and family.  He reported that his largest 
mental health concern involved feeling angry, irritable, and 
experiencing a loss in concentration.

The examination discloses that the veteran denied any 
nightmares or other function difficulties as a result of 
traumatic experience.  The veteran reported that he becomes 
frustrated from a couple of nights a week to every night.  
The source of his frustration is the incompetence of his co-
workers.  He admitted that his frustration tolerance was 
lower than that of others.  He denied any current alcohol or 
drug problems; he reported that he had received a citation 
for driving under the influence (DUI) in January 2000, but 
stopped drinking after the incident.  

The veteran's thought processes and communication appeared 
adequate.  He did not appear to be experiencing delusions.  
The veteran described perceiving shadows out of the corner of 
his eye, but the perceptions seem to be motion detection and 
not psychotic hallucinations.  He also described sounds that 
are not really occurring, such as a phone ringing or people 
speaking to him.  He also described occasions when he does 
not hear the phone when it actually is ringing.  These 
incidents all appeared to be related to the veteran's 
auditory problems.  The veteran denied any other arrests 
beside the DUI and he denied any physical altercations in the 
past few years.  He did note, however, that he came close to 
engaging in a physical altercation in the previous year.  He 
denied suicidal thoughts and suicidal attempts.  He denied 
any desire to harm others.  He reported that his ability to 
maintain personal hygiene and basic daily activities were 
both adequate.  

Orientation was adequate.  The veteran described some 
problems with short-term memory and concentration, such as 
forgetting names or forgetting about meetings or errands.  He 
also misplaces small objects on occasion, such as his wallet 
or his keys.  The veteran reported that concentration 
difficulties do not cause notable impairment at work.  Long-
term memory appeared adequate.  He reported that he checks 
some locks between two and four times to ensure that all 
entrances to his home are locked before he leaves.  He stated 
that this amount of checking did not interfere with his 
routine activities.  He denied experiencing panic attacks.  
He reported that he gets somewhat nervous every few months.  
He stated that he experiences depression once or twice a 
month for a few hours.  The veteran reported that his weight 
is stable and that his appetite is good.  He eats between one 
and three meals per day.  He reports that his sex drive has 
been adequate.  He denied impaired impulse control.  He 
reported that he sleeps approximately six hours per night and 
sometimes feels fatigued during the day, but is able to 
adequately function.  He does not take naps.  The veteran's 
speech was clear and easy to understand.  He appeared capable 
of managing his benefit payments in his own best interests.  

The Axis I diagnosis is adjustment disorder, unspecified.  
There was no Axis II diagnosis.  The Axis III diagnosis was 
tinnitus, headaches and sleep apnea, which were all reported 
by the veteran.  Axis IV diagnosis was "coping with medical 
problems."  The Axis V diagnosis was Global Assessment of 
Functioning is currently 70.  The examiner added that the 
veteran has reported some occupational impairment in that he 
has had problems with irritability and concentration due to 
his tinnitus and headaches.  The veteran indicated that his 
irritability has led to counseling at work on five or six 
occasions.  The difficulty with concentration has not led to 
notable job impairment according to the veteran.


II.  Analysis

The veteran's post-concussion headaches have been evaluated 
under 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (Brain 
disease due to trauma) and Part 4, Appendix B, Diagnostic 
Code 9304 (Chronic brain syndrome associated with brain 
trauma).  The veteran's tinnitus has been evaluated under 
38 C.F.R. Part 4, § 4.87, Diagnostic Code 6260 (Tinnitus, 
recurrent).

Under Diagnostic Code 8045 purely subjective complaints such 
as headache, dizziness and insomnia are recognized as 
symptomatic of brain trauma and are rated at 10 percent under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

Under Diagnostic Code 6260 recurrent tinnitus warrants a 10 
percent rating.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2000).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
A review of the medical evidence of record reveals that the 
veteran's symptoms are headaches with slight nausea on 
occasion, anger, irritability, decreased frustration 
tolerance, and decreased ability to concentrate.  The veteran 
also testified that he has no balance.  All the veteran's 
symptoms are subjective.  No diagnosis of dementia was made.  
Upon examination the veteran's thought processes and 
communication appeared adequate.  He did not appear to be 
experiencing delusions or psychotic hallucinations.  Under 
Diagnostic Codes 8045 and 9304 the veteran's symptomatology 
warrants no greater than a 10 percent rating.  The veteran is 
currently in receipt of the highest schedular rating provided 
for tinnitus.  Accordingly, there is no basis under the 
governing law and regulations to support a greater award 
under the schedular criteria. 

The Board also cannot conclude that the disability picture, 
including both post-concussion headaches and tinnitus, is so 
unusual or exceptional with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects no hospitalizations 
for the veteran's headaches or tinnitus.  The veteran has 
submitted no evidence of marked interference with employment 
due to his headaches or tinnitus.  Evidence of impairment is 
limited to five to six occasions where the veteran was 
counseled for being irritable.  The veteran stated that he 
has not been threatened with dismissal.  The veteran's 
medical history indicates that he is able to work through his 
headaches.  Neither the subjective nor the objective evidence 
would support the conclusion that the service connected 
disabilities produce any interference in the veteran's 
employment beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board notes that in addition to that specifically 
referenced above, application of other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 have been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In light of 
the evidence discussed above, however, the Board concludes 
that the veteran's overall impairment associated with the 
post-concussion headaches is appropriately rated at 10 
percent under Diagnostic Codes 8045 and 9304.  The Board also 
concludes that the overall impairment associated with the 
tinnitus is appropriately rated at 10 percent under 
Diagnostic Code 6260.  Higher ratings under different 
diagnostic codes are not indicated for either disability.  
Lastly, the Board points out that in view of the findings 
discussed above, there is no question as to which of the 
evaluations shall be applied.  The provisions of 38 C.F.R. § 
4.7, therefore, are not for application.



ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a rating in excess of 10 percent for 
headaches, post-concussion, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

